               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

GABRIELA MARTINEZ DE LA CRUZ                                            PLAINTIFF

v.                                               CAUSE NO. 1:18cv123-LG-RHW

FORREST WELLS, M.D., and
GULF COAST PLASTIC AND
RECONSTRUCTIVE SURGERY, PLLC                                        DEFENDANTS

                    ORDER DENYING MOTION TO STRIKE
                    DR. GINA MANGUNO-MIRE’S REPORT

      BEFORE THE COURT is the plaintiff’s [97] Motion to Strike Dr. Gina

Manguno-Mire’s Report. The parties have fully briefed the Motion. After reviewing

the Motion, the record in this matter, and the applicable law, the Court finds that

the Motion to Strike should be denied.

                                  BACKGROUND

      The plaintiff filed this lawsuit against Dr. Forrest Wells and his clinic, Gulf

Coast Plastic and Reconstructive Surgery, PLLC, alleging medical malpractice.

Specifically, the plaintiff claims that Dr. Wells negligently damaged the median

nerve in her right wrist during carpal tunnel release surgery. She also alleges that

Dr. Wells was negligent in failing to timely discover and treat the nerve injury.

      On June 7, 2019, the defendants designated Dr. Gina Manguno-Mire as an

expert psychologist. Two weeks prior to the discovery deadline, the defendants filed

a [56] Motion asking the Court to give Dr. Manguno-Mire permission to conduct an

out-of-time psychological examination of the plaintiff pursuant to Fed. R. Civ. P. 35

due to additional information learned during discovery. Magistrate Judge Robert
H. Walker granted the Motion and ordered the parties to arrange the Rule 35

examination “as soon as practicable.” (Order, at 3, ECF No. 63.) The plaintiff

appeared for the examination on September 6, 2019, but Dr. Manguno-Mire notified

counsel for the defendants that the written portion of the examination given was of

little value and that it was necessary for the plaintiff to return for an audio

examination. Judge Walker granted the defendants’ request for continued

examination of the plaintiff on September 20, 2019. Judge Walker ordered Dr.

Manguno-Mire to “prepare a summary of her findings after the exam which shall

serve as a supplement to her report dated June 7, 2019, which will be submitted

within a reasonable time thereafter.” (Order, at 3, ECF No. 65.) Judge Walker also

continued the trial to the Court’s July 2020 trial calendar and extended the

discovery deadline to January 7, 2020. The defendants submitted Dr. Manguno-

Mire’s supplemental report on January 17, 2020. The plaintiff now asks the Court

to strike the supplemental report as untimely.

                                    DISCUSSION

      The Federal Rules of Civil Procedure provide that expert reports must be

supplemented “by the time the party’s pretrial disclosures under Rule 26(a)(3) are

due,” which is at least thirty days prior to trial. See Fed. R. Civ. P. 26(e)(2); Fed. R.

Civ. P. 26(a)(3)(B). However, Judge Walker ordered Dr. Manguno-Mire to

supplement her report within a reasonable time after the September 20, 2019 exam.

Dr. Manguno-Mire provided her supplemental report almost four months later, on




                                           -2-
January 17, 2020. The Court will assume for purposes of this Motion that Dr.

Manguno-Mire’s supplemental report was untimely.

      “When a party fails to disclose information required by Federal Rule of Civil

Procedure 26(a), ‘the party is not allowed to use that information ... to supply

evidence on a motion . . . or at a trial, unless the failure was substantially justified

or is harmless.’” Fed. R. Civ. P. 37(c)(1). Courts consider four factors when

determining whether such a sanction is warranted: (1) the explanation for the

delay; (2) the importance of the testimony; (3) potential prejudice in allowing the

testimony; and (4) the availability of a continuance to cure such prejudice.” See in

re Complaint of C.F. Bean L.L.C., 841 F.3d 365, 372 (5th Cir. 2016).

      The defendants assert that Dr. Manguno-Mire’s supplemental report was

delayed by her busy schedule as well as the receipt of additional medical records

and deposition transcripts for her to review. The defendants contend that Dr.

Manguno-Mire’s testimony is important to the damages issue in this case. Judge

Walker granted Dr. Manguno-Mire permission to perform the independent

examination out of time because the plaintiff did not identify her treating

neuropsychologist until the expert designation deadline and this expert’s opinions

conflicted with the opinions of the plaintiff’s treating psychologist as to her ability to

return to work. The plaintiff has not identified any prejudice, as she will be

permitted to depose Dr. Manguno-Mire and the supplemental report was disclosed

over four months before trial. Finally, there is no need for a continuance. After




                                           -3-
reviewing these factors, the Court finds that Dr. Manguno-Mire should be permitted

to testify at trial.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that the plaintiff’s

[97] Motion to Strike Dr. Gina Manguno-Mire’s Report is DENIED.

       SO ORDERED AND ADJUDGED this the 8th day of April, 2020.

                                             s/   Louis Guirola, Jr.
                                             LOUIS GUIROLA, JR.
                                             UNITED STATES DISTRICT JUDGE




                                       -4-
